Citation Nr: 1026742	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  00-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's previously denied claims for a right knee disability 
and a left knee disability.  

In May 2002, the Board declined to reopen the Veteran's claims 
for service connection for a right knee disability and a left 
knee disability.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant to 
a Joint Motion for Remand, a January 2003 Order of the Court 
vacated the decision declining to reopen the claims and remanded 
the claims for readjudication in accordance with the Joint 
Motion.  The Board reopened the claims for service connection in 
February 2004 and remanded the claims for additional development.  
The Board again remanded the claims for development in November 
2007. 


FINDINGS OF FACT

1.  The Veteran's right knee disability clearly and unmistakably 
pre-existed his entry to service, and permanently increased in 
severity during his period of service.  

2.  The Veteran's left knee disability clearly and unmistakably 
pre-existed his entry to service, and permanently increased in 
severity during his period of service.  


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing right knee disability was 
aggravated by his period of active service.  38 U.S.C.A. §§ 1110, 
1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).

2.  The Veteran's pre-existing left knee disability was 
aggravated by his period of active service.  38 U.S.C.A. §§ 1110, 
1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).    

A disease considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexists military service.  
However, service connection for congenital, developmental, or 
familial diseases can be granted if manifestations of the disease 
in service constitute aggravation of the condition.  38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009); VAOPGCPREC 82-90 (July 18, 1990); 
56 Fed. Reg. 45711 (1990).   

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. § 
1111, 1153 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) 
(2009); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 Vet. 
App. 228 (1991).  A mere transient flare-up during service of a 
preexisting disorder does not, in the absence of evidence of a 
worsening of the underlying condition, constitute aggravation of 
the disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).  

The Veteran's January 1960 enlistment examination notes he had 
congenital bow legs for which he had surgery when he was eight 
years old.  The Board therefore finds that the Veteran's right 
knee disability and left knee disability clearly and unmistakably 
existed prior to his period of service.  Therefore, the 
presumption of soundness does not attach and has been rebutted as 
to the presence of right knee and left knee disabilities.  The 
pertinent question is thus whether his pre-existing right knee 
and left knee disabilities were aggravated by service.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 
3.306 (2009).

Service medical records show that the Veteran complained of pain 
in both legs and knees on several occasions in March 1960.  An 
April 1960 x-ray of the legs revealed some varus deformity of the 
left leg with prominence of the medial tibial plateau, which was 
found to be representative of assymetrical growth of the left 
tibial epiphysis.  There was no active bone disease found at the 
time.  On separation examination in June 1960, the examiner noted 
that the Veteran had congenital bow legs with surgery performed 
about 10 years ago.  

Post-service VA and private medical records dated from October 
1972 to September 2008 show that the Veteran received 
intermittent treatment for osteoarthritis of the knees, status 
post left leg surgery due to bow leg, left leg instability, 
degenerative joint disease of the knees, left knee pain, tear of 
the left medial meniscus, and bilateral leg edema.

The Veteran also submitted lay statements from friends dated from 
January 1987 to March 1987 that state that the Veteran had not 
had any problems with his legs before he entered service and that 
since his discharge from service, he had complained of pain in 
his legs and knees.  

On VA examination in May 2004, the Veteran stated that he entered 
military service with two prior operations on each leg.  He 
reported that he injured his legs during basic training because 
he had difficulty running.  He also maintained that having to 
land on his knees to assume different positions during basic 
training caused him knee pain.  He complained that he currently 
suffered from constant severe knee pain, the inability to stand 
for over one to two minutes, decreased balance secondary to knee 
pain and weakness, and swelling of the knees.  He reported that 
he was able to walk with a walker for about 10 to 15 feet in his 
house.  The Veteran stated that he had undergone two more 
surgeries to the left knee since discharge from service to remove 
meniscus.  Examination revealed that the Veteran needed moderate 
to maximal assistance to get up from his wheelchair up on to the 
examining table.  The Veteran complained of bilateral knee 
stiffness.  He reported that during a flare-up, he had severe 
pain, decreased range of motion, and the inability to walk.  
There was evidence of bilateral genu varus, left tibial 
deformity, and mild shortening of the left tibia.  The examiner 
noted that the Veteran had medial instability of the left knee.  
There was tenderness to palpation on the bilateral medial and 
lateral joint lines as well as the anterior knees.  The knees 
were deformed, and the Veteran had painful motion as well as a 
severe limp.  Lachman's test was negative, but the Veteran was 
unable to perform McMurray's test secondary to knee pain and 
guarding.  He had loss of range of motion in both knees and was 
additionally limited by pain, weakness, and lack of endurance.  
The examiner diagnosed the Veteran with bilateral genu varus, 
status post surgical procedures, status post left osteotomy and 
meniscectomy, and severe degenerative joint disease of the knees.  
The examiner opined that the Veteran's congenital leg disability 
pre-existed service and was not aggravated beyond the natural 
process during his period of service.  The examiner also stated 
that the Veteran's currently manifested osteoarthritis of the 
knees was not related to service but was instead a natural 
progression of his congenital leg condition. 

In a September 2009 private medical report, the physician noted 
that the Veteran had congenital bow legs that required surgery 
and bilateral leg casting immobilization for about 12 months when 
he was a child.  The Veteran stated that after his surgery, he 
required the use of bilateral lower extremity braces and crutches 
until he was 16 years old.  He reported that he had never been 
able to perform any exercises or activities that involved 
physical strength.  He maintained that when he was drafted to the 
military, he was able to start his basic training exercises but 
never completed them or was the last one to complete them due to 
his physical limitations and the development of pain in his lower 
extremities.  He reported that he repeatedly required treatment 
at the clinic during service for his knee pain and that after his 
discharge, he continued to experience worsening knee symptoms and 
underwent surgery to his left knee in 1969 and 1973.  Examination 
revealed that the Veteran was unable to stand and walk.  He was 
seated in a wheelchair and needed full assistance for mobility.  
He had osteoarthritic changes in his knees, generalized muscle 
atrophy, and multiple well-healed scars at both knees.  There was 
evidence of pain and stiffness at the knee joints, tenderness and 
pain on motion of the knees, hamstring and Achilles tendon 
contracture, and ankylosis of the knees.  McMurray's test, 
patellar apprehension, and valgus stress test were positive while 
varus stress test and anterior drawer test were negative.  There 
was loss of range of motion.  Deep tendon reflexes were 3+, and 
there was non-dermatomal loss of sensation.  Muscle strength was 
3/5, and there was no give and take weakness during the muscle 
strength test.  

The Veteran was diagnosed with chronic severe osteoarthritis of 
the knees, chronic bilateral knee pain, chronic ankylosis of the 
knees, and chronic bilateral knee dysfunction.  The physician 
noted that the Veteran's evaluation was based on his past 
reported medical history, a physical examination, and a review of 
the Veteran's medical records.  The physician opined that the 
Veteran's bilateral knee disability was aggravated and worsened 
significantly during his basic training beyond the normal course 
of the congenital condition.  The physician explained that the 
brief cumulative trauma that the Veteran endured during his 
military training at least as likely as not caused an aggravation 
that accelerated the Veteran's osteoarthritic degeneration of the 
knees.    

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).
  
The Board is inclined to place less probative value on the May 
2004 VA opinion finding that the Veteran's pre-existing right and 
left knee disabilities were not aggravated by his period of 
service.  The VA examiner's opinion is not supported by adequate 
rationale, as there is no explanation as to why the Veteran's 
pre-existing right and left knee disabilities were not aggravated 
by the basic training exercises that the Veteran was often unable 
to perform.  That examiner also did not explain the inservice 
treatment in light of the opinion that no aggravation occurred.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).    

The Board assigns greater weight to the September 2009 private 
medical opinion finding that the Veteran's pre-existing right and 
left knee disabilities were aggravated by his period of active 
service.  In placing greater weight on the September 2009 
opinion, the Board notes that in forming the opinion, the 
physician explained that the brief cumulative trauma that the 
Veteran endured during his military training caused an 
aggravation that accelerated the Veteran's current osteoarthritic 
degeneration of the knees.  Some factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the Veteran's history, and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000).  Resolving reasonable doubt in favor of the 
Veteran, the Board finds the September 2009 private medical 
opinion to be the most probative and persuasive as to whether the 
Veteran's pre-existing right knee and left knee disabilities were 
aggravated by his period of active service.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection for a right knee disability and a 
left knee disability is warranted.  As the evidence is in 
equipoise regarding whether it is at least as likely as not that 
the Veteran's pre-existing right knee and left knee disabilities 
were aggravated by his period of active service, and the claims 
are granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left knee disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


